           Case 1:15-cr-00485-RJS Document 63 Filed 03/25/21 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 -v-                                                No 15-cr-485 (RJS)
                                                                         ORDER
 OSVALDO DELAHOZ

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         As previously ordered by the Court, a presentment on the most recent specification of a

violation of the terms of Mr. Delahoz’s supervised release will take place on March 29, 2021 at

9:00 a.m. (Doc. No. 59). The Court is in receipt of the attached letter and signed Waiver of

Presence form indicating that Mr. Delahoz consents to proceeding remotely via videoconference.

Accordingly, IT IS HEREBY ORDERED THAT the presentment shall take place on Monday,

March 29, 2021 at 9:00 a.m. via the Courtcall videoconference system. Chambers will email the

parties directly in due course with further instructions for accessing the proceeding. Members of

the public may monitor the conference through Courtcall’s public access audio line by using the

following credentials:


                Dial-in: 855-268-7844
                Access Code: 67812309#
                PIN: 9921299#

SO ORDERED.

Dated:          March 25, 2021
                New York, New York                  ______________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
Case 1:15-cr-00485-RJS Document 63 Filed 03/25/21 Page 2 of 5
Case 1:15-cr-00485-RJS Document 63 Filed 03/25/21 Page 3 of 5
Case 1:15-cr-00485-RJS Document 63 Filed 03/25/21 Page 4 of 5
Case 1:15-cr-00485-RJS Document 63 Filed 03/25/21 Page 5 of 5
